Decree affirmed. This is an appeal from a decree entered in the Probate Court allowing a certain instrument as the last will and testament of Lillian M. Smith. The decree contains findings that the instrument is the last will and testament of the deceased, that it was legally executed, and that at the time of making the same the deceased was of full age and of sound mind. The appellants’ sole contention is that the finding of the judge that the deceased was of sound mind at the time of the execution of the instrument is plainly wrong. The judge made no report of the material facts found by him, but the evidence is reported. We have examined the evidence in accordance with our duty under the familiar rule. Hiller v. Hiller, 305 Mass. 163, 164. Its narration would add nothing to our jurisprudence. We are of opinion that the findings of the judge expressed and implied in the decree entered by him cannot be said properly to be plainly wrong. There is evidence that justifies the entry of the decree.